EXHIBIT 10.1


NEW ENGLAND BUSINESS SERVICE, INC.


AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT

As of January 20, 2004

The Prudential Insurance Company of America
1114 Avenue of the Americas, 30th Floor
New York, NY 10036

Ladies and Gentlemen:

New England Business Service, Inc. (hereinafter, the "Company"), together with
its successors and

assigns, agrees with you as follows:


1. PRELIMINARY STATEMENTS.

        The Company issued and sold $50,000,000 aggregate principal amount of
its 7.23% Senior Notes due November 9, 2008 (the “Notes”, as they may be
amended, restated or otherwise modified from time to time), pursuant to that
certain Note Purchase Agreement, dated as of November 9, 2001 (as in effect
immediately prior to giving effect to the amendments provided for by this
Amendment Agreement (as hereinafter defined), the “Existing Note Agreement”, and
as amended hereby, the “Note Purchase Agreement”). The register for the
registration and transfer of the Notes indicates that you are currently the
holder of the entire outstanding principal amount of the Notes.


2. DEFINED TERMS.

        Capitalized terms used herein and not otherwise defined herein have the
meanings ascribed to them in the

Existing Note Agreement.


3. AMENDMENTS.

        Subject to Section 5, the Existing Note Agreement is amended as provided
for by this Amendment No. 1 to Note Purchase Agreement (the “Amendment
Agreement”) as follows:

    (a)        SCHEDULE B, Definition of Bank Agreement. The definition of Bank
Agreement in Schedule B to the Existing Note Agreement shall be and is hereby
amended and restated in its entirety to read as follow:


          “Bank Agreement” means that certain Second Amended and Restated
Revolving Credit Agreement, dated as of July 13, 2001, between the Company and
Fleet National Bank, as agent for the Bank Group, as amended, restated,
supplemented or replaced from time to time (so long as each lender (or each
lender’s agent on behalf of such lender) thereunder is a party to the
Intercreditor Agreement).


    (b)        SCHEDULE B, Definition of Priority Debt. The definition of
Priority Debt in Schedule B to the Existing Note Agreement shall be and is
hereby amended and restated in its entirety to read as follows:


        “Priority Debt” means, at any time, without duplication, the sum of:

    (a)        Debt of the Company and any Subsidiary secured by Permitted Liens
(other than Liens arising from Section 7 of the Bank Guaranty); and


    (b)        all Debt of Subsidiaries (other than (i) Debt held by the Company
or a Wholly-Owned Subsidiary thereof, and (ii) Debt of any Subsidiary consisting
of Guaranties if, and only so long as, there shall be outstanding a Guaranty by
such Subsidiary of all obligations of the Company hereunder and under the
Notes).


    (c)        SCHEDULE B, Definition of Intercreditor Agreement. The definition
of Intercreditor Agreement in Schedule B to the Existing Note Agreement shall be
and is hereby amended and restated in its entirety to read as follows:


          “Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement, dated as of January 20, 2004, among the Purchasers,
Fleet National Bank and the holders of the 5.62% Senior Notes, substantially in
the form of Exhibit 4.12 to the 2004 Note Agreement.


    (d)        SCHEDULE B, Definition of 5.62% Senior Notes. The following
definition of 5.62% Senior Notes is hereby added to Schedule B of the Existing
Note Agreement in the proper alphabetical order:


          “5.62% Senior Notes” means the Company’s 5.62% Senior Notes due
January 20, 2014, issued pursuant to the 2004 Note Agreement.


    (e)        SCHEDULE B, Definition of 2004 Note Agreement. The following
definition of 2004 Note Agreement is hereby added to Schedule B of the Existing
Note Agreement in the proper alphabetical order:


          “2004 Note Agreement” means that certain Note Purchase Agreement,
dated as of January 20, 2004, among the Company and the purchasers set forth on
Schedule A attached thereto, providing for the issuance and sale by the Company
of the 5.62% Senior Notes.



4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

        To induce you to enter into this Amendment Agreement and to consent to
the amendments to the Exiting Note Agreement affected hereby (the “Amendments”),
the Company represents and warrants as follows:

4.1. Reaffirmation of Representations and Warranties; Subsidiary Guarantors.

        All of the representations and warranties contained in Section 5 of the
Note Purchase Agreement were true and correct at and as of the date made. Except
to the extent of changes resulting from transactions contemplated or permitted
by the Note Purchase Agreement, changes occurring in the ordinary course of
business (which changes, either singly or in the aggregate, have not been
materially adverse) and to the extent that such representations and warranties
relate expressly to an earlier date and after giving effect to the provisions
hereof, such representations and warranties, after giving effect to this
Amendment Agreement, are also correct at and as of the date hereof. Each
Subsidiary Guarantor which delivered a Subsidiary Guaranty shall have executed
and delivered to you the Consent and Reaffirmation attached hereto as Exhibit A.


4.2. ORGANIZATION, POWER AND AUTHORITY, ETC.

        The Company is a corporation duly incorporated and validly existing in
good standing under the laws of Delaware and has all requisite corporate power
and authority to enter into and perform its obligations under this Amendment
Agreement.


4.3. LEGAL VALIDITY.

        The execution and delivery of this Amendment Agreement by the Company
and compliance by the Company with its obligations hereunder: (a) are within the
corporate powers of the Company; and (b) are legal and do not conflict with,
result in any breach of, constitute a default under, or result in the creation
of any Lien upon any property of the Company under the provisions of: (i) any
charter instrument or bylaw to which the Company is a party or by which the
Company or any of its property may be bound; (ii) any order, judgment, decree or
ruling of any court, arbitrator or governmental authority applicable to either
the Company or its property; or (iii) any agreement or instrument to which the
Company is a party or by which the Company or any of its property may be bound
or any statute or other rule or regulation of any governmental authority
applicable to the Company or its property, except where such conflict, breach or
default could not reasonably be expected to have a Material Adverse Effect.

        This Amendment Agreement has been duly authorized by all necessary
action on the part of the Company, has been executed and delivered by a duly
authorized officer of the Company, and constitutes a legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except that
enforceability may be limited by applicable bankruptcy, reorganization,
arrangement, insolvency, moratorium, or other similar laws affecting the
enforceability of creditors’ rights generally and subject to the availability of
equitable remedies.


4.4. NO DEFAULTS.

        No event has occurred and no condition exists that, upon the execution
and delivery of this Amendment Agreement, would constitute a Default or an Event
of Default.

5. EFFECTIVENESS OF AMENDMENTS.

        The Amendments shall become effective as of the first date written above
(the “Effective Date”) upon receipt by the Company of the written consent of the
Required Holders.

6. EXPENSES.

        Whether or not the Amendments become effective, the Company will
promptly (and in any event within thirty (30) days of receiving any statement or
invoice therefor) pay all fees, expenses and costs relating to this Amendment
Agreement, including, but not limited to, the reasonable fees of your special
counsel, Bingham McCutchen LLP, incurred in connection with the preparation,
negotiation and delivery of the Amendment Agreement and any other documents
related thereto. Nothing in this Section shall limit the Company’s obligations
pursuant to Section 15 of the Existing Note Agreement.


7. MISCELLANEOUS.


7.1. PART OF EXISTING NOTE AGREEMENT; FUTURE REFERENCES, ETC.

          This Amendment Agreement shall be construed in connection with and as
a part of the Existing Note Agreement and, except as expressly amended by this
Amendment Agreement, all terms, conditions and covenants contained in the
Existing Note Agreement are hereby ratified and shall be and remain in full
force and effect. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment Agreement may refer to the Existing Note Agreement without making
specific reference to this Amendment Agreement, but nevertheless all such
references shall include this Amendment Agreement unless the context otherwise
requires.



7.2. COUNTERPARTS.

          This Amendment Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.



7.3. GOVERNING LAW.

          THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN NEW YORK.


[Remainder of page intentionally left blank. Next page is signature page.]

--------------------------------------------------------------------------------

        If you are in agreement with the foregoing, please so indicate by
signing the acceptance below on the accompanying counterpart of this agreement
and returning it to the Company, whereupon it will become a binding agreement
among you and the Company.

NEW ENGLAND BUSINESS SERVICE, INC.

By: /s/ Daniel M. Junius                    
Name: Daniel M. Junius
Title: Executive Vice President, Chief
         Financial Officer and Treasurer


        The foregoing Amendment Agreement is hereby accepted as of the date
first above written.

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
By: /s/ Kevin Kraska                    
Name: Kevin Kraska
Title: Vice President

--------------------------------------------------------------------------------

EXHIBIT A

CONSENT AND REAFFIRMATION

Each of the undersigned (the "Subsidiary Guarantors") hereby (i) acknowledges
receipt of a copy of the foregoing Amendment No. 1 to Note Purchase Agreement
(the "First Amendment"); (ii) consents to the Company's execution and delivery
thereof; (iii) agrees to be bound thereby; and (iv) affirms that nothing
contained therein shall modify in any respect whatsoever its guaranty of the
obligations of the Company to the holders of the Notes pursuant to the terms of
those certain Subsidiary Guaranties, entered into by the Subsidiary Guarantors
pursuant to the terms of the Note Purchase Agreement (collectively, the
"Guaranty"), and (v) reaffirms that the Guaranty is and shall continue to remain
in full force and effect. Although each of the Subsidiary Guarantors has been
informed of the matters set forth herein and in the First Amendment and has
acknowledged and agreed to same, such Subsidiary Guarantors understand that the
holders of the Notes have no obligation to inform any of the Subsidiary
Guarantors of such matters in the future or to seek any of the Subsidiary
Guarantors' acknowledgment or agreement to future amendments or waivers, and
nothing herein shall create such a duty. In witness whereof, each of the
undersigned has executed this Consent and Reaffirmation on and as of the date of
such First Amendment.


CHISWICK, INC.
MASS DISTRIBUTION, INC.
MCBEE SYSTEMS, INC.
NEBS INTERACTIVE, INC.
PREMIUMWEAR, INC.
PWI HOLDINGS, INC.
RAPIDFORMS, INC.
RUSSELL & MILLER, INC.
SAFEGUARD BUSINESS SYSTEMS, INC.
STEPHEN FOSSLER COMPANY
VERIPACK, INC. (f/k/a VERIPACK.COM,
  INC.)
 

By:/s/ Daniel M. Junius                    
 Name: Daniel M. Junius
 Title: Treasurer

--------------------------------------------------------------------------------

CHISWICK TRUST Richard T. Riley, Daniel M. Junius and Craig Barrows, as
Trustees under Declaration of Trust of Trust of Chiswick
Trust dated September 15, 1999 and filed with the Secretary
of the Commonwealth of Massachusetts on September 17, 1999,
and not individually

By:/s/ Richard T. Riley            
Name: Richard T. Riley, as trustee under said
Declaration of Trust and not individually

By:/s/ Daniel M. Junius            
Name: Daniel M. Junius, as trustee under said
Declaration of Trust and not individually

By:/s/ Craig Barrows            
Name: Craig Barrows, as trustee under said
Declaration of Trust and not individually